[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________                    FILED
                                                             U.S. COURT OF APPEALS
                                 No. 10-15434                  ELEVENTH CIRCUIT
                             Non-Argument Calendar                AUGUST 24, 2011
                           ________________________                 JOHN LEY
                                                                     CLERK
                    D.C. Docket No. 1:08-cr-00488-JEC-ECS-2

UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                       versus

ALBERT ARROYO-GOMEZ,
a.k.a. Leopoldo,

                                                               Defendant-Appellant.
                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                 (August 24, 2011)

Before TJOFLAT, CARNES and FAY, Circuit Judges.

PER CURIAM:

      Albert Arroyo-Gomez appeals his 180-month sentence imposed after

pleading guilty to conspiracy to possess with intent to distribute cocaine,
methamphetamine, and marijuana. He contends that his below-the-guidelines-

range sentence is substantively unreasonable because the sentence “is clearly

excessive for an individual who has no criminal history points, and who at best,

demonstrated a ‘wimpy’ form of leadership.”

                                          I.

      In February 2008 the Bureau of Immigration and Customs Enforcement

received information from a confidential informant regarding a drug trafficking

organization operating in the Atlanta, Georgia area. Their investigation revealed

that Arroyo-Gomez’s house was used as a stash house for an extensive

organization of trafficking and distributing cocaine, methamphetamine, and

marijuana in the metro Atlanta region. They also discovered that Arroyo-Gomez

was a leader in the organization, had significant contacts with Mexican drug-

traffickers, and that his telephones and vehicle were used to facilitate the delivery

and distribution of the cocaine, methamphetamine, and marijuana. The

investigation uncovered that the total amount of illegal drugs involved was about

8.36 kilograms of cocaine, 2.99 kilograms of marijuana, 10 kilograms of crystal

methamphetamine, and 107.7 grams of methamphetamine, which combined

converts to a marijuana equivalency of 205,517 kilograms.

      Arroyo-Gomez was arrested and indicted on eleven counts. In exchange for

                                          2
pleading guilty to conspiracy to possess with intent to distribute at least 5

kilograms of cocaine, 500 grams of methamphetamine, and less than 50 kilograms

of marijuana, the other counts were dismissed. Under the sentencing guidelines

Arroyo-Gomez had a base offense level of 38. He received a 2-level enhancement

for his role in the offense and a 3-level decrease for acceptance of responsibility,

for an adjusted offense level of 37. Although Arroyo-Gomez had been found

guilty of disorderly conduct and driving under the influence, had pleaded nolo

contendere to another driving under the influence, and had been arrested for

discharging a firearm on a public highway, he did not have any criminal history

points. Accordingly, the recommended range under the guidelines was 210 to 262

months imprisonment.

      The district court sentenced Arroyo-Gomez to a below-the-guidelines-range

sentence of 180 months imprisonment. The court explained that its sentence was

fair and reasonable after giving Arroyo-Gomez “the benefit of every doubt on

every guideline,” and taking into account the crime, his role in the criminal

organization, his personal characteristics, his remorse, and the need to deter others

from trafficking drugs in the area.

                                          II.

      We review the reasonableness of a sentence only for an abuse of discretion.

                                          3
United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010). To determine if a

sentence is substantively unreasonable, “we must, as the Supreme Court has

instructed us, consider the totality of the facts and circumstances.” United States

v. Irey, 612 F.3d 1160, 1189 (11th Cir.2010) (en banc). We will vacate a sentence

for substantive unreasonableness “if, but only if, we are left with the definite and

firm conviction that the district court committed a clear error of judgment in

weighing the § 3553(a) factors by arriving at a sentence that lies outside the range

of reasonable sentences dictated by the facts of the case.” Id. at 1190 (quotation

marks omitted). “The party challenging the sentence bears the burden to show it is

unreasonable in light of the record and the § 3553(a) factors.” Tome, 611 F.3d at

1378.

        The totality of the circumstances show that Arroyo-Gomez’s below-the-

guidelines-range sentence of 180-months imprisonment was reasonable. His

sentence was 30 months below the bottom of the guidelines range, and it

adequately took into account his limited criminal history, his personal

characteristics, his role in the crime, and the need to deter future drug traffickers.

        AFFIRMED.




                                           4